DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group-II (claims 16-25) in the reply filed on 11/25/2022 is acknowledged. Claim 1-15 and 26-35 have been considered as it belong to Group-I as well. Hence, Claims 1-15 and 26-35 are considered withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Van Houdt et al. (US PGpub: 2016/0181259 A1), herein after Van, in view of INUMIYA et al. (US PGpub: 2014/0070290 A1), herein after INUMIYA.
Regarding claim 16, Van teaches a vertical ferroelectric memory device (FIG. 1-12, Paragraphs [0040]-[0089]), comprising: a stack of horizontal layers formed on a semiconductor substrate (100), the stack of horizontal layers comprising a plurality gate electrode layers (FIG. 7, 121) alternating with a plurality of insulating layers (120), wherein the gate electrode layers comprise conductive lines alternate with insulating lines (FIG. 7, 120 & 121); and a vertical structure extending vertically through the stack of horizontal layers (FIG. 8 and related text), the vertical structure comprising a ferroelectric oxide layer (FIG. 6-9, 132); and a vertical channel structure (130), wherein the vertical channel structure is formed of a semiconductor material (Paragraph [0091).
Van does not explicitly teach wherein the gate electrode layers comprise conductive lines alternating with insulating lines.
However, it is obvious to the skilled person in the field of 3D NAND memories that their provision is necessary for the functioning of the 3D NAND device as taught by INUMIYA (many others) in Paragraph [0156]-[0186], FIG. 9-13.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Van’s vertical ferroelectric memory device with other teaching from INUMIYA so that memory characteristics can be improved. That is, in the memory cell string according to the present embodiment, there is no polarization of the inter-adjacent-cell-gate region caused by a leakage electric field from the cell gate electrode during writing/erasing, so that any wrong memory operation can be avoided. As no polarization is caused immediately under the select gate electrode  by an electric field during the operation of the select gate electrode, any wrong memory operation can be avoided. Moreover, the gate insulating film in the region of the select gate electrode  has a high dielectric property, so that the width of the select gate electrode can be reduced..
Regarding claim 17, Van teaches the vertical ferroelectric memory device of claim 16, wherein the ferroelectric oxide layer undergoes a change in polarization state upon application of an electric field between a respective gate electrode layer and the vertical channel structure (per operation of ferroelectric gate, this is obvious).
Regarding claim 18, Van teaches the vertical ferroelectric memory device of claim 16 further comprises an interface oxide layer (131) formed over the ferroelectric oxide layer (132).
Regarding claim 19, Van teaches the vertical ferroelectric memory device of claim 18, wherein the interface oxide layer (131) is sandwiched between the vertical channel structure and the ferroelectric oxide layer (it would be a routine option for the skilled person to employ e.g. interfacial SiO2 layers to improve the interface properties between the semiconductor channel and the ferroelectric layer).
Regarding claim 20, Van teaches the vertical ferroelectric memory device of claim 16, wherein the conductive lines of the gate electrodes are formed of a metal (Paragraph [0051]).
Regarding claim 21, Van teaches the vertical ferroelectric memory device of claim 20, wherein the conductive lines of the gate electrodes are formed of a metal selected from the group consisting of Cu, Al, Ti, W, Ni, Au, TiN, TaN, TaC, NbN, RuTa, Co, Ta, Mo, Pd, Pt, Ru, Ir, Ag and combinations thereof (Paragraph [0051]).
Regarding claim 22, Van teaches the vertical ferroelectric memory device of claim 21, wherein the conductive lines of the gate electrodes are formed of a metal comprising W (Paragraph [0051]).
Regarding claim 23, Van teaches the vertical ferroelectric memory device of claim 16, wherein the ferroelectric oxide layer comprises a material selected from the group consisting of Hafnium, Zirconium and the combinations thereof (Paragraph [0013]).
Regarding claim 24, Van teaches the vertical ferroelectric memory device of claim 16, wherein the insulating lines are formed of insulating materials (silicon dioxide is usually used in 3D NAND memories)
Regarding claim 25, Van teaches the vertical ferroelectric memory device of claim 24, wherein the insulating materials comprise silicon oxide (silicon dioxide is usually used in 3D NAND memories).
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Karda et at (US 2015/0041873 A1) teaches most of claim 1 in 
Paragraph [0025]-[0051] and FIG. 18) and in it in the same field of endeavor (Vertical Ferroelectric Field Effect Transistor). 
 Ramaswamy et at (US 2014/0340952 A1) teaches most of claim 1 (Paragraph[0076]-[0079] and FIG. 11) and in it in the same field of endeavor (FERROELECTRIC FIELD-EFFECT TRANSISTOR MEMORY ARRAY).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/Primary Examiner, Art Unit 2828